UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-4946 THOMPSON PLUMB FUNDS, INC. (Exact name of registrant as specified in charter) 918 Deming Way Madison, WI 53717 (Address of principal executive offices)(Zip code) John W. Thompson, President & CEO Thompson Plumb Funds, Inc. 918 Deming Way Madison, Wisconsin 53717 (Name and address of agent for service) With a copy to: Fredrick G. Lautz, Esq.
